Case 2:17-cv-03679-SVW-AGR Document 292-5 Filed 07/12/19 Page 1 of 4 Page ID
                                 #:6611




                       EXHIBIT 4




                                  Exhibit 4
                                    25
Case 2:17-cv-03679-SVW-AGR Document 292-5 Filed 07/12/19 Page 2 of 4 Page ID
                                 #:6612
   Case 2:17-cv-03679-SVW-AGR Document 126-5 Filed 10/05/18 Page 1 of 3 Page ID
                                    #:2598




                                     Exhibit 4
                                       26
Case 2:17-cv-03679-SVW-AGR Document 292-5 Filed 07/12/19 Page 3 of 4 Page ID
                                 #:6613

  Case 2:17-cv-03679-SVW-AGR Document 126-5 Filed 10/05/18 Page 2 of 3 Page ID
                                   #:2599




                                      Exhibit 4
                                        27
Case 2:17-cv-03679-SVW-AGR Document 292-5 Filed 07/12/19 Page 4 of 4 Page ID
                                 #:6614
  Case 2:17-cv-03679-SVW-AGR Document 126-5 Filed 10/05/18 Page 3 of 3 Page ID
                                   #:2600




                        EXHIBIT A
               [Sealing Order Requested]




                                      03
                                    Exhibit A
                                     Exhibit 4
                                       28
